Order of the Family Court, County of Bronx, entered March 13, 1975, unanimously modified, on the law and on the facts to increase the support for the daughter, Diane, to $25 per week payable in advance on Monday of each week, effective as of the date of this order, without prejudice to an application to the Family Court with respect to arrears of alimony and support. As so modified, the order is affirmed, without costs or disbursements. The amount awarded for support of Diane is insufficient to the extent indicated. The appeals from the orders entered April 5 and April 24, 1975, denying appellant’s applications for rescheduling of a plenary hearing, are dismissed as nonappealable without costs and without disbursements. Concur—Stevens, P. J., Markewich, Murphy, Silverman and Capozzoli, JJ.